               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

KARL LENTZ,                                   )
                                              )
                  Petitioner,                 )     Case No. 7:20CV00056
                                              )
v.                                            )        FINAL ORDER
                                              )
JEFF NEWTON,                                  )     By: James P. Jones
                                              )     United States District Judge
                  Respondent.                 )



      For the reasons set forth in the Opinion accompanying this Order, it is

ORDERED that the Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241

is DISMISSED, and the clerk shall close the case.

                                            ENTER: February 3, 2020

                                            /s/ JAMES P. JONES
                                            United States District Judge
